                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         UNITED STATES OF AMERICA,
                                   7                                                         Case No. 3:18-cr-0179 EMC
                                                    v.
                                   8                                                         Charging District's Case Number:

                                   9     LADARRELL JAVON CROCKETT,                           1:15-CR-101-1

                                  10                     Defendant.

                                  11

                                  12
Northern District of California
 United States District Court




                                  13                        COMMITMENT TO ANOTHER DISTRICT
                                  14          The defendant has been ordered to appear in the Middle District of North Carolina

                                  15   Forthwith.

                                  16          The defendant may need an interpreter for this language: No Interpreter Needed

                                  17          The defendant:          ( ) will retain an attorney.

                                  18                                  ( X ) is requesting court-appointed counsel.

                                  19          The defendant remains in custody after the initial appearance.

                                  20          IT IS ORDERED: The United States marshal must transport the defendant, together with

                                  21   a copy of this order, to the charging district and deliver the defendant to the United States marshal

                                  22   for that district, or to another officer authorized to receive the defendant. The marshal or officer in

                                  23   the charging district should immediately notify the United States attorney and the clerk of court

                                  24   for that district of the defendant’s arrival so that further proceedings may be promptly scheduled.

                                  25   The clerk of this district must promptly transmit the papers and any bail to the charging district.

                                  26   Dated: December 12, 2019

                                  27                                                     ______________________________________
                                                                                         Thomas S. Hixson
                                  28                                                     United States Magistrate Judge
